DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character ”108” has been used to designate both “an outlet” and a “proximal end” in Figure 1 (see p 2, line 25 of the instant Specification).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number “106” is disclosed as an outlet in Figure 1 (p 2, line 25 of the Instant Specification).  
It is believed that the reference number “108” pointing to the outlet of the aerosol provision system in Figure 1 should be changed to “106.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation “a wick for wicking liquid held in the container” in Claim 1.  There is a lack of antecedent for the limitation in the claim, because neither a container nor liquid held in the container has been recited in a previous claim.
	Claim 26 recites the limitation “a wick for wicking liquid held in the container” in Claim 17.  There is a lack of antecedent for the limitation in the claim, because neither a container nor liquid held in the container has been recited in a previous claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-15, 17-18, 21-25 and 28-31 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bonici et al (WO 2014/140273 A2 and US 9894930). Citations are from US 9894930, which issued as a National Stage application from PCT/EP2014/055098, which was published 9/18/2014 as WO 2014/140273 A2.
Claims 1 and 17: Bonici et al discloses an aerosol provision article and/or device including an aerosol-forming substrate and a proximal or mouth end through which an aerosol exits the smoking article and is delivered to a user to inhale the aerosol (reads on an inhalable medium comprising an aerosol) generated by the smoking article (Abs; col 1, lines 15-17; col 2, lines 35-38 and 50-52; col 3, lines 1-6).  

    PNG
    media_image1.png
    289
    719
    media_image1.png
    Greyscale
[AltContent: textbox (A)]









ANNOTATED FIGURE 4
With reference to annotated Fig. 4, the article and/or device comprises:
a first chamber, denoted by region A and including the area outside of an open-ended truncated hollow cone 52 and containing a first aerosol-forming substance 6 (col 41, lines 31-37) that is heatable to generate an aerosol (col 2, lines 50-52);

a conduit (open-ended truncated hollow cone 52) that extends into and at least partially through the first chamber, the conduit having an inlet (open left end of truncated cone) through which air that is drawn from air inlets 32 passes through the aerosol-forming substance 6, entrains aerosol released by heating of the aerosol-forming substance, and enters the interior of the open-ended truncated hollow cone 52 (col 41, line 51 to col 42, line 4);


a second chamber in the form of the expansion chamber 10 and/or mouthpiece 12 downstream of the conduit (col 34, lines 52-55) for receiving a second substance that comprises an aerosol-modifying agent (col 34, lines 64-65, col 35, lines 14-25; col 42, lines 18-22), wherein in using the aerosol provision article and/or device, aerosol exiting outlet of the conduit passes through the expansion chamber and mouthpiece containing, in some embodiments, a second substance comprising an aerosol-modifying agent in the second chamber (the aerosol-modifying agent must obviously have been received in the second chamber); and

wherein the cross-sectional area of the conduit (open-ended truncated hollow cone 52) increases at or toward the outlet (Fig. 4).
The disclosed aerosol provision article and/or device comprises the claimed structure or, at least, forming an aerosol provision article and/or device comprising the claimed structure would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the disclosure of Bonici et al.
Claims 2 and 18: The conduit (open-ended truncated hollow cone 52) comprises a first section that tapers from the outlet toward the inlet (Fig. 4).
Claims 5 and 21: The cross-sectional area of the conduit (open-ended truncated hollow cone 52) at the outlet is greater than a cross-sectional area of any other section of the conduit (Fig. 4).

Claims 7 and 23: The second chamber is at the mouth end of the article and/or device, which is the proximal end (col 3, lines 3-4).
Claims 8 and 24: The article and/or device comprises a combustible heat source 4 associated with the first chamber A for providing heat to volatilize substances that are, in some embodiments, liquid at room temperature (col 2, lines 50-57; col 41, lines 59-67).
Claims 9 and 25: The first chamber A has an aperture (left end of the open-ended truncated hollow cone 52) that, since it is open-ended, would allow liquid to exit the first chamber.
Claims 12-13 and 28-29: The mouth piece (second chamber) comprises a plug of porous filtration material that includes tobacco material in some embodiments (col 35, lines 20-25 and 29-32), which is a solid material or, at least, selecting a tobacco material would have been obvious from the disclosure.
Claims 14 and 30: The aerosol-generating substance in the first chamber comprises glycerin (col 41, lines 63-65), which is liquid at room temperature or other materials that are ordinarily liquid at room temperature (col 2, lines 52-58).  In some embodiments, the aerosol-generating substance in the first chamber further comprises aerosol-modifying agents (col 29, lines 61-64; col 30, lines 17-19).  Disclosed aerosol-modifying agents include liquids or aqueous solutions (col 5, lines 14-25) or, at least, selecting liquid aerosol-modifying agents would have been obvious with a reasonable expectation of obtaining a suitable aerosol provision article and/or device.
.

Allowable Subject Matter
Claims 3-4, 10-11, 16, 19-20 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bonici et al is the closest prior art.  The prior art fails to disclose an aerosol provision article and/or device comprising a conduit configured as claimed in Claims 3-4 and 19-20, a wick for wicking liquid held in a container out of the first chamber as claimed in Claims 10 and 26, a chamber and conduit molded as an integral component as claimed in Claims 11 and 27, or a system comprising the aerosol provision article connectable to an aerosol provision device, the having a battery section as claimed in Claim 16.  The prior art further provides no motivation to modify prior art articles and/or devices to obtain the claimed article, device or system.  Such modification would modify the basic operating principle of the disclosed invention, which generated heat using a combustible heat source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748